department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend x program y llc z website r dollar range s number dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates that you will operate an educational grant program called the x program your purpose is to establish the x program program to provide fellowships and awards to individuals who have the potential to be catalysts for change in the future the program will be funded and administered through your wholly owned limited_liability_company y the program will provide the means and opportunity for young individuals to have an experience of deep study reflection and practical development incorporating the principles of x a central component of the program will be the exploration of how x values can be implemented into projects that can create lasting change the program consists of educational retreat sessions during which time participants will be required to develop a project or initiative idea as an example of how their learning can be applied in practice there are two types of grants being offered under the program fellowships and awards fellowship enables participation in the program at no cost at the end of the program the fellows are invited to apply for an award to support development of their project or initiative the amount of each fellowship will be equal to the cost of tuition travel room and board for each fellow participating in the program the program will be publicized through website z you will coordinate with other organizations to promote the values of x to publicize the program in addition you expect public awareness of the program will increase through word of mouth in order to be eligible for the program the candidate must i be young adults preferably between the ages of22-30 although exceptions can be made ii be a citizen or permanent resident ofthe united_states or canada and iii be able to commit to attend all educational retreat sessions during the 9-month fellowship family members of the foundation board_of directors employees of the foundation and persons serving on the selection committee are not eligible to be considered for the program in addition to ensuring candidates meets the age citizenship and commitment requirements you will evaluate the each applicant to determine interest in x i ii interest in the program iii commitment to public service iv leadership qualities and experience and v project idea members of the selection committee for both fellowships and awards are appointed by your board_of directors the selection committee currently consists of two persons who were instrumental in creating and providing over site of the x program fellowship program_costs including the costs of instructors room and board are paid directly travel costs to seminars will be paid directly to purchase travel tickets or reimbursed subject_to proof of payment and attendance at each seminar you will supports fellowships each year and the number of awards made annually will depend on the number of fellows that submit a compelling application the amount of each fellowship will be equal to the cost of tuition travel room and board for each fellow participating in the program program_costs including the costs of instructors room and letter catalog number 58222y board are paid for directly by you travel costs to seminars will be paid directly to purchase travel tickets or reimbursed by you subject_to proof of payment and attendance at each seminar the award amounts will vary depending on the nature of the project and are expected to be between r per award the exact amount will be determined based on projected expenses including required materials and time to implementation among other things the award amount will be between dollar_figurer depending on the nature of the project the award recipient will be required to sign a grant agreement limiting their use of the award fund for the specified project in the event the award is paid out in multiple installments the recipient will be required to provide substantiation that the funds have been used for the specified project through receipts and invoices prior to disbursement of additional award installments each award recipient is required to submit a report on their use of the funds including applicable receipts and invoices for expenses_incurred in the event the award recipient does not use the funds for the specified charitable purposes you will seek repayment of the award funds from the recipient the selection committee for both fellowships and awards granted under the program are two people who were instrumental in creating the program and will be actively involved in overseeing the program members of the selection committee are appointed by the board_of directors of the foundation basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - a scholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 b a ii or - a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or - to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient letter catalog number 58222y to receive approval of its educational grant procedures sec_53 c requires that a private_foundation show the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination this determination overs only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 c b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records letter catalog number 58222y if you have any questions please contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements letter catalog number 58222y
